Citation Nr: 1512601	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-22 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD from January 30, 2009 to October 14, 2012, and from January 1, 2013 to May 8, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and an August 2012 rating decision of the VA RO in Fargo, North Dakota.  Jurisdiction currently resides at the RO in St. Paul.

On a VA Form 9 dated February 2013, the Veteran requested a hearing before a Veterans Law Judge.  However, he cancelled his hearing request in March 2014.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2014).

In January 2014, RO personnel noted that the Veteran reported to them that he wished to withdraw his TBI claim.  The RO then contacted the Veteran's representative in order to receive written confirmation of the Veteran's withdrawal of his claim.  However, there has since been no written statement indicating a withdrawal of the TBI claim associated with the record.  On the contrary, the Veteran's representative submitted an Informal Hearing Presentation (IHP) dated March 2015.  Moreover, since the January 2014 notation indicating the Veteran's desire to withdraw his claim, the Veteran has submitted evidence in support of his TBI claim, thereby indicating that he desires to continue his appeal.  See, e.g., a letter from G.B., MSW, LICSW submitted by the Veteran in May 2014.  Accordingly, the Board will proceed with adjudication of the Veteran's TBI claim.

In December 2010, the Veteran attended an informal conference with RO personnel at the RO in Fargo.  A summary of the conference is associated with the claims file and has been reviewed.

In the above-referenced August 2012 rating decision, the RO awarded the Veteran service connection for PTSD and assigned a 50 percent disability rating effective January 30, 2009.  The Veteran expressed disagreement with the assigned disability rating, and a statement of the case (SOC) was issued in February 2013.  Also, a rating decision was issued at that time which awarded the Veteran a temporary total evaluation of 100 percent from October 15, 2012 to December 31, 2012 based on hospitalization over 21 days.  The SOC continued the 50 percent evaluation during the remainder of the period on appeal.  The Veteran subsequently filed a substantive appeal (VA Form 9) in February 2013.  Thereafter, in a September 2013 rating decision, the RO awarded the Veteran a 70 percent disability rating for his PTSD effective May 9, 2013.  As the increase did not constitute a full grant of the benefits sought during the entire period of the appeal, the Veteran's claim for a higher initial evaluation remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  However, later that month, the Veteran filed a statement that he desired to withdraw his claim for an increased rating.  The Board will therefore withdraw the Veteran's claim below.  The Board further notes that although the RO awarded the Veteran a 100 percent disability rating for his PTSD effective May 9, 2013 in a May 2014 rating decision, this was in connection with a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Indeed, since the September 2013 statement from the Veteran, he has not since indicated that he desired to continue his increased rating claim.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement dated September 2013, the Veteran withdrew his appeal concerning the issue of entitlement to an initial increased disability rating for service-connected PTSD.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD from January 30, 2009 to October 14, 2012, and from January 1, 2013 to May 8, 2013 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher evaluation for PTSD 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement dated September 2013, the Veteran withdrew his appeal as to the issue of entitlement to an initial increased disability rating for service-connected PTSD.  (Notably, the maximum available award of a schedular 100 percent disability rating for PTSD effective from May 9, 2013 has been awarded, obviating the necessity for a withdrawal of the appeal from that date on the basis that any such appeal had been rendered moot by that award.)  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD from January 30, 2009 to October 14, 2012, and from January 1, 2013 to May 8, 2013 is dismissed.




REMAND

Service connection for residuals of TBI

The Veteran contends that he has residuals of a TBI due to military service, in particular from three incidents that resulted in head injuries during service at Fort Stewart in Georgia.  He has submitted a lay statement from B.R. dated April 2010 who served with the Veteran at Fort Stewart who verified the Veteran's head injuries.  First, the Veteran contends that in September 2000, he was involved in a fight over a cab wherein he was knocked out by one punch, and he fell down and hit his head on the pavement.  Second, in January 2001, the Veteran was walking and tripped on a rock which caused him to fall forward and hit his head on a concrete ring around a tree.  Third, in May 2001, the Veteran was shot in the right shoulder which caused him to fall and hit his head on the ground.  

The Board notes that the Veteran's service treatment records document treatment for the bullet wound to the right shoulder in May 2001.  However, the treatment records do not indicate any injury to his head.  Also, a treatment record dated January 7, 2000 notes that he was treated for injuries from being involved in a fight wherein he was kicked in the ribs and lower back by another soldier.  A follow-up record dated January 8, 2001 documents further treatment.  It therefore appears that the notation of January 7, 2000 was actually January 7, 2001.  Also, as there is no documentation of the Veteran being assaulted in September 2000, it appears that the Veteran's altercation took place in January 2001 rather than September 2000.  The Board further notes that the service treatment records do not document any treatment for an injury to the Veteran's head in January 2001 from tripping on a rock.  

Although the Veteran's service treatment records do not document in-service treatment specifically for a head injury, the Board notes that the Veteran is competent to attest to experiencing these injuries to his head.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his head from the incidents discussed above.  Further, B.R. has provided a lay statement verifying the Veteran's injuries, and while the service treatment records do not document treatment specifically for the head, they do verify that the Veteran was shot in May 2001 and was involved in a physical altercation with a fellow soldier in January 2001.  The Board therefore finds the Veteran credible with respect to his report of injuring his head during service.

The Board also notes that the Veteran's service treatment records document head injuries prior to the Veteran's military service.  In particular, a December 1984 private treatment record from D.H., M.D. notes treatment for headaches when the Veteran slipped and hit his head on ice.  Also, a September 1985 private treatment record from Dr. D.H. notes treatment for headaches when the Veteran bumped heads with another student at his school.  Another private treatment record from Dr. D.H. dated November 1990 documents another head injury when the Veteran bumped his head while playing at school.  Further, an August 1993 private treatment record documents an assessment of recurrent concussions, and that from age 3 to 14, the Veteran experienced 6 or 7 concussions.  However, EEG and MRI were normal at that time.  The Veteran also reported a history of 6 concussions during a May 1998 service evaluation.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran's October 1997 service enlistment examination is absent complaints of or findings of a TBI.  As such, the presumption of soundness is for application.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the TBI residuals pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The evidence of record is currently unclear as to whether the Veteran's TBI residuals clearly and unmistakably existed prior to service and was not aggravated by service.  In this regard, the Veteran was provided a VA examination for his TBI in May 2009.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a cognitive disorder and concluded that the Veteran had a history of multiple head injuries throughout his childhood, and he was not evaluated or treated for head injuries during service.  She further determined that the Veteran's TBI "certainly" preceded his military service, and there was a complete absence of evidence to support service connection for TBI.  She also reported that the Veteran had cognitive problems that preceded his entry into the military as well as cognitive problems that are not otherwise specified.  

An additional VA opinion was obtained in March 2013 as to the etiology of the Veteran's TBI residuals.  After review of the Veteran's claims folder, the VA examiner concluded that the Veteran's TBI residuals clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond the normal progression by an in-service injury, event, or illness.  The examiner's rationale for her conclusion was based on her finding that the Veteran had head injuries prior to military service and would experience nausea and vomiting with minor head trauma.  However, he had a normal EEG and MRI prior to military service and had a reported normal neurological examination.  With regard to the aforementioned in-service incidents, the examiner noted that the Veteran had no ongoing care or complaints related to those events, and had no treatment for headaches, nausea, or symptoms related to cognitive functioning.  The Veteran also had multiple head injuries following military service.  The examiner could not determine if the Veteran's cognitive difficulties were related to a mental health condition, chemical use, or residuals of injury.  There was also no clear evidence that the Veteran's additional head injuries which he reported during military service altered the natural course of his history of concussions with nausea and vomiting with minor head trauma which he had prior to military service.  Notably, because the Veteran did not have any neuropsychological testing to ascertain if there was any alteration, improvement, or worsening of function over time, the examiner indicated that another opinion should be obtained if additional neuropsychological testing becomes available.

The Board observes that in June 2013, an addendum opinion was obtained from the same VA examiner who rendered the March 2013 opinion.  The examiner again reviewed the Veteran's claims folder and again concluded that the Veteran's TBI residuals clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner's rationale for her conclusion was again based on the Veteran's history of TBI prior to military service with cognitive difficulties.  Furthermore, at the time of his service discharge examination, he denied severe headaches and dizziness.  Although head injury was noted, this was in reference to history of concussions as a child.  Moreover, the Veteran did not have any treatment for a head injury during service.  She further found that the current medical evidence was insufficient to find that the Veteran's pre-existing TBI was altered beyond the normal progression by his activities of military service.

The Board finds that the March 2013 VA opinion appears to be inadequate as the VA examiner indicated that further opinion should be sought after the Veteran is provided a neuropsychological examination.  However, this examination was not provided prior to the June 2013 addendum.  Also, although the VA examiner indicated that the Veteran had a normal EEG and MRI prior to service, she did not address why in light of these normal findings, the Veteran's TBI residuals clearly and unmistakably pre-existed his military service.  Furthermore, in contrast to the VA opinions discussed above, G.B., MSW, LICSW, submitted a letter dated May 2014 documenting his treatment for the Veteran's head trauma.  He noted the Veteran's in-service injuries to his head, and indicated that the Veteran's current cognitive disorder is related to the in-service injuries.  He also reported that when the Veteran entered service, he was cleared medically from previous incidents of head trauma that may affect his ability to function as a member of the Armed Service.  He therefore appeared to indicate that the Veteran did not have a pre-existing TBI disability.    

In light of the ambiguities above, the Board finds that an additional opinion should be obtained as to the etiology of the Veteran's TBI residuals, to include whether such disability clearly and unmistakably pre-existed military service and was not aggravated during service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board also notes that the Veteran has contended that in addition to his TBI residuals being related to military service, the TBI residuals, in particular his diagnosed cognitive disorder, is secondary to his service-connected PTSD.  See the Veteran's VA Form 9 dated February 2013.  Although G.B., MSW, LICSW, reported in a May 2014 letter that the Veteran's functioning is severely impaired due in part to the PTSD, he did not provide a rationale to this finding.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As such, the Board finds that his opinion is of minimal probative value in determining whether the Veteran's cognitive disorder is caused or aggravated by his PTSD.  Further, while the March 2013 VA examiner reported in her June 2013 addendum that the Veteran has additional mental health conditions which are sufficient to explain additional symptomatology, it is unclear whether she was attempting to report that the Veteran's PTSD caused or aggravates the TBI residuals, in particular the cognitive disorder.   There is no other medical opinion which addresses whether the Veteran's TBI residuals are secondary to his PTSD.  In light of the foregoing, the Board finds that an opinion for such must be obtained on remand.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra. 

The Board notes that the Veteran has not been provided appropriate VCAA notice in regard to establishing service connection on a secondary basis.  On remand, he should be provided notice of such.

The Board finally observes that in a VA social worker note dated August 2012, the treating social worker recommended to the Veteran that he apply for Social Security Administration (SSA) benefits.  There is no indication in the record that any attempts have been made to obtain possibly existing records in conjunction with a claim for SSA disability benefits by the Veteran.  The Board finds that these records would be directly relevant to the issue before the Board.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided the required notice as to how to establish service connection on a secondary basis pursuant to 38 C.F.R. § 3.159.

2. Request the SSA to provide copies of any records pertaining to an application for SSA disability benefits by the Veteran, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Take appropriate steps to contact the Veteran and request that he provide or authorize the release of any outstanding treatment records that are relevant to the pending claim.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record.  

4. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his residuals of TBI.  The claims file must be reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, to include neuropsychological testing.  Based on the review and the examination, the examiner is asked to render an opinion as to the following:

a. Identify whether the Veteran has residuals of TBI that are separate from his diagnosed PTSD, such as cognitive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

b. If the Veteran has diagnosed residuals of TBI that is separate from his PTSD, such as cognitive disorder, whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran had residuals of TBI prior to his entry onto his period of active duty.  Review of the entire file is required; however, attention is invited to the October 1997 enlistment examination.

c. If the VA examiner determines that the Veteran's residuals of TBI clearly and unmistakably pre-existed his military service, provide an opinion as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing TBI residuals WAS NOT aggravated (i.e., permanently worsened) during service, to include the Veteran's credible report of injuring his head in January 2001 and May 2001, or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

d. If the VA examiner is unable to find that there was clear and unmistakable evidence both that the Veteran's residuals of TBI pre-existed his military service AND was NOT aggravated therein, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's residuals of TBI are etiologically related to his military service, to include his report of head injuries in January 2001 and May 2001.  

e. Is it at least as likely as not that the Veteran's residuals of TBI are due to or caused by his PTSD.

f. Is it at least as likely as not that the Veteran's  residuals of TBI are aggravated by his PTSD.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's residuals of TBI found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the PTSD.  
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A report should be prepared and associated with the Veteran's VA claims folder. 

5. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


